Citation Nr: 1454954	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  07-15 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU), to include entitlement on an extra-schedular basis. 


REPRESENTATION

Appellant represented by:	Richard V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty from October 1956 to August 1958. 

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied a claim for TDIU.  The Board remanded the instant claim in August 2010 and April 2011 for further development. 

In March 2013, the Board issued a decision that denied the Veteran's claim of entitlement to TDIU.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court). 

In May 2014, the Court issued a memorandum decision that vacated the March 2013 Board decision that denied entitlement to TDIU, and remanded that matter to the Board for action in compliance with the instructions in the memorandum decision.

In October 2014 the Veteran's attorney submitted additional evidence, including an opinion from a private vocational consultant.  This evidence was submitted with waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2014).  Therefore, the Board may properly consider such newly received evidence.

In addition to the paper claims file, there is are Virtual VA (VVA) and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.  The documents in the VVA and VBMS files are duplicative of the evidence in the paper claims file.

The appeal is REMANDED to the (AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

The law provides that TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities, with one disability ratable at 60 percent or more, or, for more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Here, the Veteran is service-connected for the following: anxiety disorder, NOS (rated as 30 percent disabling), bilateral hearing loss (rated as 30 percent disabling), and bilateral tinnitus (rated as 10 percent disabling); these ratings result in a 60 percent combined evaluation.  In cases such as this one, where the Veteran claims unemployability by reason of service-connected disability but does not meet the schedular criteria under 38 C.F.R. § 4.16(a), the rating board is authorized to refer the case to the Director, Compensation and Pension Service, for assignment of an extra-schedular evaluation.  38 C.F.R. § 4.16(b) (2014). 

A brief summary of the facts of this case reveals that the Veteran has an eighth grade education and no other training.  He worked at a textile mill as a laborer and power plant maintenance helper from 1982 until 1997 when the mill shut down and was no longer in business.  The Veteran also had experience operating heavy equipment, including experience operating a bulldozer operator and a front-end loader.  See December 2005 VA Form 21-8940.  He applied for Social Security disability benefits and was found disabled, effective October 1997.  He was found disabled due to hearing loss, severe degenerative disc disease, and diabetes.

The Veteran's claims file contains several medical opinions with regard to his employability, including: an August 2011 VA psychiatric opinion that the Veteran would "in no way" be classified as unemployable based on his service-connected mental disorder; and an October 2011 VA audiological opinion that Veteran's hearing loss and tinnitus should not be a barrier to a wide range of employment settings. 

In the May 2014 Memorandum Decision, the Court (in part) found that the Board failed to explain what the cumulative functional impairment of all the Veteran's service-connected disabilities might be.  Thereafter, the Veteran's attorney submitted a September 2014 opinion from a private vocational consultant.  After reviewing the claims file and interviewing the Veteran and his wife, this vocational consultant opined that the Veteran was not employable because of the combined effect of his bilateral hearing loss and anxiety.

The Board finds that this evidence warrants consideration of an extra-schedular evaluation under the provisions of 38 C.F.R. § 4.16(b) (2014).  Therefore, the issue of entitlement to a TDIU must be remanded to the AOJ so that it may refer this claim to the Director of Compensation and Pension Service for extra-schedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Refer this appeal to the Director of Compensation and Pension Service, for extra-schedular consideration on the issue of entitlement to a TDIU.  See 38 C.F.R. § 4.16(b) (2014).  The referral should be accompanied by a full statement as to the Veteran's service-connected disabilities, employment history, educational attainment, and all other factors having a bearing on this issue. 

2.  Then, the AOJ should re-adjudicate the issue of entitlement to a TDIU, considering the determination of the Director of Compensation and Pension Service. 

If the claim on appeal remains denied, the Veteran and his attorney must be provided a supplemental statement of the case and afforded the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



